
	
		II
		110th CONGRESS
		1st Session
		S. 1947
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XI of the Social Security Act to improve
		  the quality improvement organization (QIO) program.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Continuing the Advancement of
			 Quality Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Responsibilities of utilization and quality control
				peer review organizations.
					Sec. 3. Priorities for selection of providers to provide
				technical assistance.
					Sec. 4. Data processing.
					Sec. 5. Qualifications for utilization and quality control peer
				review organizations.
					Sec. 6. Funding.
					Sec. 7. Improvements to annual reports.
				
			2.Responsibilities
			 of utilization and quality control peer review organizations
			(a)Responsibilities
				(1)In
			 generalSection 1154 of the Social Security Act (42 U.S.C.
			 1320c–3) is amended by adding at the end the following new subsection:
					
						(g)Notwithstanding
				the preceding provisions of this section, beginning on August 1, 2009, any
				utilization and quality control peer review organization entering into a
				contract with the Secretary under this part shall only perform the function of
				providing technical assistance for quality improvement and performance
				measurement to providers, practitioners, and Medicare Advantage organizations
				offering Medicare Advantage plans under part C of title XVIII, including the
				following:
							(1)Instruction on
				how to collect, aggregate, and interpret data on measures that may be used for
				internal quality improvement, public reporting, and payment.
							(2)Instruction on
				how to conduct root-cause analyses and deep case studies of sentinel events and
				other problems.
							(3)Assistance to
				improve the validity and accuracy of data submitted by providers and
				practitioners who participate in the program under title XVIII.
							(4)Advice and
				guidance on how to bring about, sustain, and diffuse internal system redesign
				and process changes, particularly those redesign and process changes
				that—
								(A)are related to
				the use of information technology for quality improvement; and
								(B)promote care
				coordination and efficiency through an episode of care.
								(5)Promotion of best
				practices identified by research, provider, and industry groups.
							(6)Improvement of,
				and provision of technical support for, the direct role of providers in the
				education of individuals eligible for benefits under the program under title
				XVIII as an integral component of improved care, better patient experience, and
				patient self-management.
							(7)Assistance with
				bringing together and promoting cooperation among various stakeholders in
				providing
				care.
							.
				(2)Conforming
			 amendmentsSection 1154 of the Social Security Act (42 U.S.C.
			 1320c–3) is amended—
					(A)in the heading,
			 by inserting and
			 other organizations after organizations; and
					(B)in subsection
			 (a)—
						(i)in
			 paragraph (1), in the matter preceding subparagraph (A)—
							(I)by inserting
			 of such title after part C; and
							(II)by inserting
			 of such title after part D; and
							(ii)in
			 paragraph (17)—
							(I)by inserting
			 of title XVIII after part C; and
							(II)by inserting
			 of such title after part D.
							(b)Transfer of
			 responsibilities for performing other functionsPart B of title
			 XI of the Social Security Act (42 U.S.C. 1320c et seq.) is amended by adding at
			 the end the following new section:
				
					1164.Transfer of
				responsibility for performing certain functions
						(a)In
				general
							(1)Transition
				planNot later than 6 months
				after the date of enactment of this section, the Secretary shall develop and
				transmit to the Committee on Finance of the Senate and the Committees on Energy
				and Commerce and Ways and Means of the House of Representatives a transition
				plan under which the functions of utilization and quality control peer review
				organizations under section 1154, as in effect on the day before such date of
				enactment, are transferred from the responsibility of such organizations to
				other agencies and organizations (in this part referred to as Medicare
				provider review organizations). The transition plan shall include a
				description of the steps the Secretary will take in implementing the plan and a
				timeline for such implementation. The transition plan shall be developed in a
				manner that will ensure that the intended beneficiaries of the functions
				transferred will neither be harmed as a result of such transfer of
				responsibility nor experience a disruption or decrease in services under
				section 1154.
							(2)Medicare
				provider review organizationsIn determining which agency or
				organization the responsibility for a function is transferred to under the
				transition plan implemented under paragraph (1), the Secretary shall take into
				account the following considerations:
								(A)Whether the
				agency or organization is comparable (in terms of experience, capabilities, and
				capacity) to the organization that performed such responsibilities as of the
				day before such date of enactment.
								(B)Whether the
				agency or organization is able to ensure that at least the same level of access
				to services is available when responsibilities are transferred to the agency or
				organization.
								(C)Whether the
				transfer of responsibility to the agency or organization will ensure the least
				amount of disruption and minimize both the risk of harm to the intended
				beneficiaries of the transferred responsibilities and the disruption or
				decrease in services under section 1154.
								(D)In the case where
				the responsibility transferred is a review function required under section 1154
				as of the day before such date of enactment, whether the agency or organization
				is able, in the judgment of the Secretary, to perform such review function in a
				manner consistent with the efficient and effective administration of this
				part.
								(E)Whether the
				transferred responsibilities would be most effectively and efficiently
				performed at a nationwide, Statewide, or regional level.
								(F)Whether the
				transfer of responsibility to the agency or organization will not result in a
				conflict of interest.
								(3)LimitationA
				utilization and quality control peer review organization may not be a Medicare
				provider review organization in any area in which the utilization and quality
				control peer review organization provides technical assistance under section
				1154(g).
							(4)Transfer of
				responsibilityNot later than July 31, 2009, the Secretary shall
				fully implement the transition plan under this subsection and transfer the
				functions described in paragraph (1) from utilization and quality control peer
				review organizations to Medicare provider review organizations.
							(b)Sharing of
				information with utilization and quality control peer review
				organizationsThe Secretary shall develop and implement a process
				by which a Medicare provider review organization that, as a result of the
				transfer of responsibility under subsection (a), conducts case review or has
				responsibility for addressing beneficiary appeals or beneficiary complaints
				shares information with utilization and quality control peer review
				organizations for purposes of providing technical assistance for quality
				improvement and performance measurement under section
				1154(g).
						.
			(c)Medicare
			 provider review organizations addressing beneficiary complaints
				(1)In
			 generalSection 1164 of the Social Security Act, as added by
			 subsection (b), is amended by adding at the end the following new
			 subsection:
					
						(c)Medicare quality
				accountability programOn or after the date on which the
				transition plan is fully implemented under subsection (a), a Medicare provider
				review organization that has responsibility for addressing beneficiary
				complaints shall, instead of the requirements described in paragraph (14) of
				section 1154(a), meet the following requirements:
							(1)Complaint
				reviewThe Medicare provider review organization shall conduct a
				review of all complaints about the quality of services (for which payment may
				otherwise be made under title XVIII) not meeting professionally recognized
				standards of health care, if the complaint is filed with the organization by an
				individual entitled to benefits for such services under such title (or a person
				acting on the individual’s behalf). Before the organization concludes that the
				quality of services does not meet professionally recognized standards of health
				care, the organization must provide the provider, practitioner, plan, or person
				concerned with reasonable notice and opportunity for comment and
				discussion.
							(2)Medicare
				quality accountability programThe Medicare provider review
				organization shall establish and operate a Medicare quality accountability
				program consistent with the following:
								(A)The organization
				shall actively educate Medicare beneficiaries in an efficient and effective
				manner of their right to bring quality concerns to such Medicare provider
				review organizations.
								(B)The organization
				shall report all findings of its investigations to the beneficiary involved or
				a representative of such beneficiary, regardless of whether such findings
				involve a provider, practitioner, or plan. Such reports shall describe, at a
				minimum, whether the organization confirms the allegations in the complaint and
				any actions taken by the provider, practitioner, or plan, respectively, with
				respect to such findings. Such reports, and any other documentation prepared by
				the organization during the course of investigating complaints, may not be used
				in a tort claim or cause of action arising under State law.
								(C)The organization
				shall determine whether the complaint allegations about clinical quality of
				care are confirmed. In the case where such allegations are confirmed, in whole
				or in part, the organization shall (based on criteria issued by the Secretary)
				refer the provider, practitioner, or plan to 1 or both of the following:
									(i)A utilization and
				quality control peer review organization with a contract with the Secretary
				under this part for technical assistance under section 1154(g).
									(ii)The appropriate
				regulatory body for sanctions.
									(D)The organization
				shall publish and submit to the Secretary annual reports in each State in which
				the organization operates. Such reports shall include aggregate complaint data
				(including the number, nature, and disposition of complaints) and a description
				of any follow-up activity conducted with respect to such complaints.
								(E)The organization
				shall promote beneficiary awareness of standardized quality measures that may
				be used for evaluating care and for choosing providers, practitioners, and
				plans.
								.
				(2)Conforming
			 amendmentSection 1154(a)(14) of the Social Security Act (42
			 U.S.C. 1320c–3(a)(14)) is amended by striking The organization
			 and inserting Subject to section 1164(c), the
			 organization.
				(d)Reference to
			 agencies and organizations performing transferred
			 functionsSection 1164 of the Social Security Act, as added by
			 subsection (b) and amended by subsection (c), is amended by adding at the end
			 the following new subsection:
				
					(d)Reference to
				agencies and organizations performing transferred functionsOn
				and after the date on which the transition plan is fully implemented under
				subsection (a), any reference in this Act to a utilization and quality control
				peer review organization, a peer review organization, an organization, or
				organizations with respect to the performance of functions for which
				responsibility has been transferred under such subsection, shall be deemed a
				reference to the Medicare provider review organization to which such
				responsibility has been transferred. In the case where such a reference is
				deemed a reference to a Medicare provider review organization, the Medicare
				provider review organization shall not be required to meet—
						(1)the definition of
				a utilization and quality control peer review organization under section 1152
				(as amended by section 5 of the Continuing
				the Advancement of Quality Improvement Act of 2007); or
						(2)contract
				requirements applicable to a utilization and quality control peer review
				organization under section 1153 (as amended by such section
				5).
						.
			3.Priorities for
			 selection of providers to provide technical assistanceSection 1153 of the Social Security Act (42
			 U.S.C. 1320c–2) is amended by adding at the end the following new
			 subsection:
			
				(j)The Secretary
				shall establish priorities for utilization and quality control peer review
				organizations to use in selecting providers and practitioners to provide
				technical assistance under section 1154(g) in the event demand for such
				assistance exceeds the available resources of such organizations. The
				priorities established shall include—
					(1)whether the
				provider or practitioner is located in a rural or underserved area;
					(2)the financial
				needs of the provider or practitioner;
					(3)low performance
				in measures that may be used for public reporting and payment;
					(4)whether there has
				been a significant number of beneficiary complaints with respect to the
				practitioner or provider; and
					(5)such other
				measures of performance or quality as are available to the
				Secretary.
					.
		4.Data
			 processing
			(a)In
			 generalSection 1160 of the Social Security Act (42 U.S.C.
			 1320c–9) is amended—
				(1)in subsection
			 (a)(3), by striking subsection (b) and inserting
			 subsections (b) and (f); and
				(2)by adding at the
			 end the following new subsection:
					
						(f)(1)A utilization and quality control peer
				review organization and a Medicare provider review organization may share
				individual-specific data obtained from another provider or practitioner with a
				provider or practitioner who is treating the individual, for quality
				improvement and patient safety purposes.
							(2)A utilization and quality control
				peer review organization and a Medicare provider review organization may share
				provider-specific data with the Secretary.
							(3)The Secretary shall promulgate, not
				later than 1 year after the date of the enactment of this subsection, a
				regulation that—
								(A)specifies the process for sharing data
				under paragraphs (1) and (2); and
								(B)includes safeguards to ensure the
				confidentiality of the data shared.
								(4)Nothing in this subsection shall be
				construed to limit, alter, or affect the requirements imposed by the
				regulations promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of
				1996.
							.
				(b)Comprehensive
			 review
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct a
			 comprehensive review of the data-sharing systems, processes, and regulations of
			 the Department of Health and Human Services in order to—
					(A)identify best
			 practices and procedures, including abstraction of medical chart data;
			 and
					(B)ensure that such
			 systems, processes, and regulations do not—
						(i)restrict the
			 sharing of data by utilization and quality control peer review organizations
			 with a contract under part B of title XI of the Social Security Act (42 U.S.C.
			 1320c et seq.) for quality improvement and patient safety purposes; or
						(ii)inhibit prompt
			 feedback to such organizations and to providers, practitioners, and Medicare
			 Advantage organizations offering Medicare Advantage plans under part C of title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) on the performance of
			 such providers, practitioners, and organizations.
						(2)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall submit a detailed report to the Committee on Finance of the Senate and
			 the Committees on Energy and Commerce and Ways and Means of the House of
			 Representatives containing—
					(A)the results of
			 the review conducted under paragraph (1);
					(B)a timeline for
			 the implementation of any administrative action the Secretary determines to be
			 appropriate; and
					(C)recommendations
			 for such legislation as the Secretary determines to be appropriate.
					(c)Supporting
			 national reporting and integrating care dataThe Secretary shall
			 ensure that the program under part B of title XI of the Social Security Act, as
			 amended by this Act, supports the processes of national reporting of
			 performance measures, data aggregation, data analysis, and feedback.
			5.Qualifications
			 for utilization and quality control peer review organizations
			(a)Removal of
			 physician-access and physician-sponsored requirements
				(1)In
			 generalSection 1152 of the Social Security Act (42 U.S.C.
			 1320c–1) is amended by striking paragraph (1) and inserting the
			 following:
					
						(1)has expertise in
				quality improvement and performance measurement;
				and
						.
				(2)Conforming
			 amendmentSection 1153(b)(1) of the Social Security Act (42
			 U.S.C. 1320c–2(b)(1)) is amended by striking the second sentence.
				(b)QualificationsPart
			 B of title XI of the Social Security Act (42 U.S.C. 1320c), as amended by
			 section 3, is amended—
				(1)in section
			 1152—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraph (3) as paragraph (2); and
					(C)in paragraph (2),
			 as redesignated by subparagraph (B), by inserting and, beginning on the
			 date that is 1 year after the date of enactment of the
			 Continuing the Advancement of Quality
			 Improvement Act of 2007, that meets the requirements described in
			 section 1153(k)(1) before the period at the end; and
					(2)in section 1153,
			 by adding at the end the following new subsection:
					
						(k)(1)The requirements described in this
				paragraph are as follows:
								(A)The governing board of the utilization and
				quality control peer review organization is appropriately diverse, has
				relationships with providers and stakeholders within the State, and provides
				for transparency.
								(B)(i)Subject to clause (ii), the governing board
				of the utilization and quality control peer review organization is made up of
				individuals from diverse areas, disciplines, and expertise, including—
										(I)quality improvement and performance
				measurement professionals from within and outside of the health care
				field;
										(II)providers of services under the program
				under title XVIII, including physicians and other health care
				practitioners;
										(III)public or population health
				professionals;
										(IV)information technology implementation,
				management, and oversight professionals;
										(V)certified public accountants, auditors, and
				attorneys; and
										(VI)Medicare beneficiary and consumer
				groups.
										(ii)A
				majority of the members of the governing board of the utilization and quality
				control peer review organization do not come from any 1 of the 5 areas,
				disciplines, and expertise described in subclauses (I) through (V) of clause
				(i).
									(C)The governing board of the utilization and
				quality control peer review organization has—
									(i)developed and implemented a
				compliance program that includes—
										(I)written policies, procedures, and
				standards of conduct that articulate the organization’s commitment to comply
				with all applicable Federal and State standards;
										(II)effective compliance training and
				education for employees, managers, and members of the governing board;
										(III)the designation of—
											(aa)a compliance officer; and
											(bb)a compliance committee comprised of a
				majority of members who are independent of the governing board and to which the
				governing board refers issues of conflicts of interest, ethics, program
				integrity, and the compensation (including benefits) and travel costs of senior
				executive staff and members of the governing board;
											(IV)effective lines of communication between
				the compliance officer designated under subclause (III)(aa) and the
				organization’s employees;
										(V)enforcement of policies, procedures, and
				standards of conduct through publicized disciplinary guidelines;
										(VI)procedures for periodic internal
				monitoring and auditing;
										(VII)procedures for ensuring prompt response
				to detected offenses and the development of corrective action initiatives;
				and
										(VIII)such other requirements as the
				Secretary determines to be necessary for ensuring appropriate governance;
				and
										(ii)set overall policy and direction
				for the organization and has retained oversight responsibility over the
				organization.
									(D)The governing board of the utilization and
				quality control peer review organization and the utilization and quality
				control peer review organization comply with the following requirements for
				transparency and accountability:
									(i)The governing board of the utilization and
				quality control peer review organization discloses to the public information
				regarding the board, including—
										(I)the
				size of the board;
										(II)the
				length of appointment of members to the board;
										(III)any
				cap on the length of service as a member of the board;
										(IV)when
				appointments to the board are made;
										(V)what
				portion of the board is typically appointed each year;
										(VI)names, affiliation, and compensation of
				board members; and
										(VII)such other disclosure requirements as
				the Secretary determines to be appropriate.
										(ii)The governing board of the
				utilization and quality control peer review organization meets contract
				requirements developed by the Secretary—
										(I)with respect to the length of service,
				independence, and duties of board members; and
										(II)with respect to compliance officer and
				compliance committee duties.
										(iii)The governing board of the
				utilization and quality control peer review organization complies with
				guidelines developed by the Secretary as to what constitutes reasonable
				compensation for members of the governing board of a utilization and quality
				control peer review organization (including the chief executive officer, chief
				operating officer, and chief financial officer).
									(iv)The utilization and quality control peer
				review organization has in place formal and documented procedures for
				addressing potential board member and executive conflicts of interests, ethical
				issues, and program integrity.
									(v)The utilization and quality control peer
				review organization implements formal and documented procedures to evaluate
				individual board member actions and activities and overall board performance
				not less frequently than on an annual basis.
									(2)Each contract with a utilization and
				quality control peer review organization under this part shall require that the
				organization comply with a system established by the Secretary to identify,
				cure (by resolving or waiving), and report conflicts of interest with respect
				to the governing board of such an organization, such organization, and entities
				that subcontract with such organization. Such system shall include the
				following:
								(A)Guidelines as to what constitutes a
				conflict of interest, including a member of the governing board receiving
				compensation from the organization, directly or indirectly, for the provision
				of services outside the scope of their duties and responsibilities as a member
				of the governing board.
								(B)The requirement to disclose any potential
				conflicts of interest.
								(C)A
				process by which conflicts of interest shall be disclosed.
								(D)Methods by which conflicts of interest
				shall be resolved or waived.
								(3)Each contract with a utilization and
				quality control peer review organization under this part shall require that the
				organization meet requirements pertaining to the development and conduct or
				implementation of—
								(A)annual performance evaluations for members
				of the governing board of such an organization (including the chief executive
				officer, chief operating officer, and chief financial officer);
								(B)an
				annual self-assessment to be conducted by the governing board of such an
				organization; and
								(C)an
				overall performance improvement plan for the governing board of such an
				organization.
								.
				(c)Duration of
			 contracts, selection criteria, and ensuring valueSection 1153 of the Social Security Act (42
			 U.S.C. 1320c–2) is amended—
				(1)by
			 striking paragraph (3) of subsection (c) and inserting the following new
			 paragraph:
					
						(3)contract terms are
				consistent with subsection (i);
						;
				and
				(2)by striking
			 subsection (i) and inserting the following new subsection:
					
						(i)(1)Subject to the succeeding provisions of
				this subsection, each contract with a utilization and quality control peer
				review organization under this part shall be for an initial term of 5 years,
				beginning and ending on a common date for all contractors as required under
				this subsection and shall be renewable for 5-year terms thereafter.
							(2)Each contract with a utilization and
				quality control peer review organization under this part—
								(A)shall be bid on through a competitive
				process; and
								(B)shall not be renewed without going through
				a competitive process.
								(3)The Secretary shall use criteria for
				selecting utilization and quality control peer review organizations to enter
				into a contract with under this part that takes into consideration—
								(A)any previous experience and performance of
				the organization under a contract under this part;
								(B)whether the organization has demonstrated a
				capacity to support quality improvement and performance measurement; and
								(C)the financial integrity of the
				organization.
								(4)The Secretary shall develop performance
				measures, including interim and final goals, for the functions to be performed
				by the utilization and quality control peer review organization under the
				contract. The performance measures shall be based on nationwide priorities
				developed or adopted by the Secretary. Such measures shall be made available to
				utilization and quality control peer review organizations during the bidding
				process. The Secretary shall provide financial incentives and penalties that
				reward high performance and penalize poor performance under such contracts,
				taking into consideration the measures developed under this paragraph.
							(5)The Secretary shall develop
				procedures for the conduct of interim and final evaluations to assess the
				performance of the utilization and quality control peer review organization
				under the contract against the performance measures developed under paragraph
				(4). Such procedures shall provide for 3 types of evaluations to be conducted
				at each of the following levels:
								(A)The program under this part as a
				whole.
								(B)Individual utilization and quality
				control peer review organizations with respect to the contract entered into
				with such organization under this part.
								(C)Selected quality improvement
				interventions implemented by such organizations.
								(6)The Secretary shall enter into a
				contract with an entity to conduct an independent external evaluation of the
				overall contributions of the program under this part toward quality improvement
				and performance measurement. Such an evaluation shall be conducted not less
				frequently than once during each contract cycle.
							(7)The Secretary shall extend each
				contract with a utilization and quality control peer review organization under
				this part the contract period for which began on or after August 1, 2005, and
				on or before February 1, 2006, so that the subsequent contract period begins on
				August 1,
				2009.
							.
				(d)Scope of
			 workSection 1153 of the
			 Social Security Act (42 U.S.C. 1320c–2), as amended by subsections (b) and (c),
			 is amended—
				(1)in paragraph (3)
			 of subsection (c), by striking subsection (i) and inserting
			 subsections (i) and (l); and
				(2)by adding at the
			 end the following new subsection:
					
						(l)(1)The scope of work
				required under a contract with a utilization and quality control peer review
				organization under this part shall reflect the priorities of—
								(A)quality improvement in individual
				provider settings and across multiple-provider settings; and
								(B)performance measurement which may be
				used for purposes of public reporting and payment under title XVIII.
								(2)In advance of each contract cycle,
				the Secretary shall conduct an assessment of the need for technical assistance
				for quality improvement and performance measurement by obtaining feedback from
				providers within each provider setting under the program under title XVIII. The
				feedback obtained shall be on applicable areas, including the following:
								(A)Internal capacities of providers for
				quality improvement and performance measurement.
								(B)Past and current quality improvement
				and performance measurement activities.
								(C)Technical assistance that providers
				are currently receiving on quality improvement and performance
				measurement.
								(D)Current gaps in technical assistance
				for quality improvement and performance
				measurement.
								.
				(e)Effective
			 dateExcept as provided in subsection (b)(1)(C), the amendments
			 made by this section shall apply to contracts entered into on or after August
			 1, 2009.
			6.Funding
			(a)In
			 general
				(1)FundingSection 1159 of the Social Security Act (42
			 U.S.C. 1320c–8) is amended—
					(A)in the matter
			 preceding paragraph (1), by inserting (a) before Expenses
			 incurred; and
					(B)by adding at the
			 end the following new subsections:
						
							(b)Subject to
				subsection (c), funding for contracts under this part shall be used solely for
				providing technical assistance for quality improvement and performance
				measurement. The decision whether to fund such contracts under this part shall
				be based on the results of evaluations conducted by the Secretary to
				determine—
								(1)the overall
				impact of the program under this part on quality improvement and performance
				measurement;
								(2)the specific
				quality improvement methods and techniques used by an organization;
								(3)which
				organizations that the Secretary contracts with under this part are most
				successful; and
								(4)whether there is
				continued demand for technical assistance for quality improvement and
				performance measurement, as demonstrated by—
									(A)demand by
				providers for such assistance;
									(B)the activities of
				utilization and quality control peer review organizations; and
									(C)referrals made by
				the Secretary, Medicare provider review organizations, and other agencies and
				organizations (including contractors) for such assistance.
									(c)Expenses incurred
				by Medicare provider review organizations in carrying out functions the
				responsibility for which was transferred under section 1164(a) shall be payable
				from funds authorized under subsection
				(a).
							
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 contracts entered into on or after August 1, 2009.
				(b)Limitations on
			 use and reduction of funding
				(1)In
			 generalSection 1159 of the Social Security Act (42 U.S.C.
			 1320c–8), as amended by subsection (a), is amended—
					(A)in subsection
			 (b), by striking subsection (c) and inserting subsections
			 (c) and (d); and
					(B)by adding at the
			 end the following new subsections:
						
							(d)Funding for
				contracts under this part may not be used for either of the following
				purposes:
								(1)To pay dues for
				membership in an organization that engages in lobbying activities (as defined
				in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)).
								(2)To pay fees to
				any individual for lobbying activities (as so defined).
								(e)The Secretary may not reduce the amount of
				funding under a contract under this part unless the scope of work has been
				reduced. In the case where the scope of work has been reduced, any reduction in
				contract funding shall be commensurate with the reduction in the scope of
				work.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 1 year after the date of enactment of this Act.
				7.Improvements to
			 annual reportsSection 1161 of
			 the Social Security Act (42 U.S.C. 1320c–1) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking the Congress and inserting
			 the Committee on Finance of the Senate and the Committees on Energy and
			 Commerce and Ways and Means of the House of Representatives;
			(2)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively;
			 and
			(3)by inserting
			 after paragraph (3) the following new paragraph:
				
					(4)in the case of
				reports submitted on or after April 1, 2010—
						(A)the number and
				type of practitioners and providers that are provided technical assistance for
				quality improvement and performance measurement under section 1154(g);
						(B)the performance
				of organizations under a contract under this part against performance measures,
				including interim and final goals, developed under section 1153(i)(4);
						(C)the number and
				nature of complaints investigated by Medicare provider review organizations,
				and the disposition of such complaints by such organizations;
						(D)a compilation of
				the data contained in quality reports submitted to the Secretary under section
				1164(c)(2)(D);
						(E)the amount and
				apportionment of funding from the Federal Hospital Insurance Trust Fund and the
				Federal Supplementary Medical Insurance Trust Fund to administer this part
				under section 1159, including how such funds were allocated based on the
				recipient, purpose, and amount; and
						(F)any weaknesses
				identified in audits conducted with respect to the financial statements of
				utilization and quality control peer review organizations and Medicare provider
				review
				organizations.
						.
			
